Per Curiam,  lúa — Mobteion court — M o t i o r for new trial necessary. i. There is a special finding of facts by the court and no motion for a new trial. The sufficiency of the evidence to sustain the finding is, therefore, not presented. Smith v. Hollis, 46 Ark., 17.  2. Tax sales. 3. Tax deed— Meritoiious de2. That a sale for taxes not made on a day appointed by law is void, was ruled in Vernon v. Nelson, 33 Ark., 748. Substantially the same provisions of the statute relied upon by the appellant to cut off this defense were in force when that case was decided. In the subsequent case of Radclijfe v. Scruggs, 46 Ark., 96, it was explained that these provisions of the statute could not now be construed so as to cut off any meritorious defense to a tax deed. Affirm.